Title: From Thomas Jefferson to Chiefs of Nations, 11 April 1806
From: Jefferson, Thomas
To: Chiefs of Nations


                        
                            Apr. 11. 1806.
                        
                        My Friends and Children, Chiefs of the Osages, Missouris, Kansas, Ottoes, Panis, Ayowas, Sioux,
                            Poutewattamies, Foxes and Sacs
                        Your visit to us at this place has given me great pleasure and I am very thankful for your having taken the
                            trouble of so long a journey for this purpose. But I hope it will turn out as useful to your own people as to us. I lament
                            indeed the loss of several of your Chiefs by sickness. Accident and the change in their diet and manner of living has
                            probably occasioned this, and the will of the Great Spirit to which we must all submit. Man must die at home or abroad.
                            Coming abroad it has happened to them, at home it might have happened to some of you, they are lost, but friendship and a
                            good understanding between your people and the United States are established and our mutual happiness promoted. My
                            children, you have had opportunities of seeing many things among us, you have seen how by living in peace, cultivating the
                            earth and practising the useful arts, we, who were once but a few travellers landing on this Island, are now a
                            great people and growing daily greater. You too possess good lands, and abundance of it, by cultivating that and living in
                            peace you may become as we are. You have seen here some of the Cherokees and Chickasaws, who are just now beginning to
                            follow our advice, to raise food in plenty from the earth, to make their own clothes, to learn the useful arts, and
                            to live in peace. Instead of lessening in their numbers as they did while they followed war and hunting, they now begin to
                            increase, to live in ease, peace and plenty. It will give me great pleasure to see all the other nations of red men
                            following their example and advancing in knowledge, prosperity & happiness. We shall do every thing in our power, my
                            children to encourage and aid them in this, we cannot do it at once, and to all, because they are many nations, but we
                            will proceed as fast as we can in furnishing them what is most useful.
                        This is the advice, my children, which I wish you to carry to your nations; tell them that their father here
                            receives them all into his bosom as his children, that he wishes to live always in peace and friendship with them, doing
                            to them all the good in his power, that above all things he wishes to see them live in peace with one another, that their
                            wives and children may be safe in their houses, that they may have leasure to provide food in plenty from the earth, and
                            to make clothing for themselves, that they may raise children and become strong and happy. Tell them how many days journey
                            you have travelled among your white brethren, from St. Louis to this place, from this place to Baltimore, Philadelphia,
                            New York, Boston and back again; that every where they received you as brothers and have shewn to you a sincere
                            friendship, tell your Chiefs, your warriors, your women and children that they will find in me an affectionate father,
                            desirous to maintain peace and friendship among all his children, and like every good father, unwilling to see quarreling
                            and wrangling and fighting among his children, that we will endeavour to put our trade with them on a fair and just
                            footing, and so prevent their being cheated and imposed on by bad men. 
                  And may the Great Spirit take you, my children, by
                            the hand, conduct you back in health and safety to your families and give you to find them in health and happiness after
                            your long absence.
                        I give you my words in writing that you may have them read to your people, preserve them in your Towns,
                            refresh your memories with them from time to time, so that the remembrance of them may never be lost, but may be handed
                            down to your children—
                        
                            Th: Jefferson
                     
                        
                    